An order of the State Employment Relations Board directing that a union representation election be held is not a final appealable order. Ohio Historical Society v. State Emp. Relations Bd. (1990), 48 Ohio St. 3d 45, 549 N.E. 2d 157. Accordingly, the judgment of the court of appeals is reversed on the jurisdictional issue and vacated on the merit issues; and the judgment of the court of common pleas is vacated in its entirety since that court lacked jurisdiction.
Moyer, C.J., Wright, H. Brown and Re snick, JJ., concur.
Sweeney and Douglas, JJ., concur separately.
Holmes, J., dissents.